PER CURIAM.
Bobby J. Jones appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm in all respects save one. We conclude that Jones is entitled to an evidentiary hearing on his claim of ineffective assistance of counsel as it relates to the failure to call Val Baker to testify for the defense. In all other respects, the denial of Jones’s post-conviction motion is affirmed.
AFFIRMED in part; REVERSED in part; and REMANDED for an evidentiary hearing.
SAWAYA, ORFINGER and EVANDER, JJ., concur.